Sullivan, Judge:
These appeals to reappraisement have been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of table sets numbered 2637, 2638, 2639, 2640 and 2641, involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, are the unit invoice values, less 2 per centum discount, plus cases, as invoiced.
That the involved merchandise is such or similar in all material respects to the merchandise involved in the case of Weil-Freeman, Inc. v. United States, Reappt. Dec. 4324, and that the record in such case may be incorporated herein.
It is further stipulated that there was no higher foreign value of the merchandise herein at the time of exportation.
It is further stipulated that this case may be submitted on the foregoing stipulation.
On tbe agreed facts, I find tbe export value, as that value is defined in section 402 (d) of tbe Tariff Act of 1930, is tbe proper basis for tbe determination of tbe value of tbe mercbandise bere involved, and tbat sucb values are tbe unit invoice values, less 2 per centum discount, plus cases, as invoiced. Judgment will be rendered accordingly.